DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks Pages 6-7, filed 12/03/2021, with respect to the objections to the drawings have been fully considered. The objections to the drawings have been withdrawn in light of the amendments to the drawings.
Applicant’s arguments, see Remarks Page 1 and 7, filed 12/03/2021, with respect to the objections to the specification have been fully considered. The objections to the specification have been withdrawn in light of the amendments to the specification.	
Applicant’s arguments, see Remarks Page 7, filed 12/03/2021, with respect to the rejection of claims 3-5 under 35 U.S.C. 112(a) have been fully considered. The rejection of claims 3-5 under 35 U.S.C. 112(a) has been withdrawn in light of the amendments to claim 3.	
Applicant’s arguments with respect to claims 1-12 have been considered but are moot due to the amendment to the claims.

Claim Status
Claims 1-12 are currently pending.
Claims 1, 3, and 11 have been amended.
Claims 1-12 have been examined on the merits in this office action.
	
Claim Objections
Claim 1 is objected to because of the following informalities:  
In line 6, claim 1 recites “a second plate disposed on the other side”, which raises concerns of the possibility of a lack of antecedent basis. For this action, the examiner is interpreting “the other side of the at least one battery cell” as “an opposing side of the at least one battery cell”.  
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20180138565 A1) (hereinafter referred to as “Lee ‘565”) in view of Kenney et al (US 20160359211 A1).
Regarding claim 1, Lee ‘565 discloses a battery module comprising at least one battery cell (secondary cells 110 in Figs. 2-3 and 5) including two electrode leads disposed in directions opposite to each other (see Figs. 2-5, “For example, as shown in FIGS. 2 and 4, the secondary cells 110 may include electrode leads having different polarities on both the front and rear sides thereof”, P73); a first plate (cooling pate 200 in Figs. 1-3) disposed on one side of the at least one battery cell to dissipate heat generated by the at least one battery cell externally (P55); and a In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963)).
However, Lee ‘565 does not disclose wherein each an electrode lead of the at least one battery cell is disposed between the first plate and the second plate, and is disposed to be biased toward the first plate.
In the same field of endeavor, Kenney teaches an analogous art of a heat exchanger panel wherein a zone of the heat exchanger panel is adapted for cooling the tabs (drawn to the claimed electrode leads) of a battery cell (Abstract). Kenney teaches “hot spots”, which can have adverse impacts on battery performance and battery life, may develop at battery tabs and in the area near the battery tabs, particularly during fast charging of the battery cell, since the tabs of lithium-ion battery cells tend to develop more heat than the rest of the battery cell (P5). Kenney teaches the tabs of lithium-ion battery cells tend to develop more heat than the rest of the battery cell, and a battery module’s (1 in Fig. 1) battery cells (14 in Fig. 1) including tabs (16, 18 in Fig. 1) may experience a temperature gradient whereby the temperature of the battery cell will be highest at or near the tabs, due to the higher electrical current density in this region, particularly during fast charging of the battery module (P31). Kenney teaches heat exchanger panels (12 in Fig. 1) of the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Kenney within the battery module of Lee ‘565 and provided an electrode lead of the at least one battery cell is disposed between the first plate and the second plate, and is disposed to be biased toward the first plate, given that Kenney teaches the electrode leads can become “hot spots” and the removal of excess heat from the area near the battery leads would enhance battery performance and life.

Regarding claim 2, Lee ‘565 discloses wherein the at least one battery cell is disposed to be orthogonal to the first plate and the second plate, and the first plate is disposed on a lower surface of the at least one battery cell (see Lee ‘565 Fig. 2).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20180138565 A1) (hereinafter referred to as “Lee ‘565”) in view of Kenney et al (US 20160359211 A1) as applied to claim 1, and further in view of Mun et al (KR20160133776A using the machine English translation from Espacenet provided in the previous Office Action).
Regarding claims 3 and 4, Lee ‘565 discloses the at least one battery cell can be a pouch-type battery cell (P49-51), however modified Lee ‘565 does not disclose wherein the at least one battery cell comprises an accommodating portion, having a rectangular shape, in which an 
In the same field of endeavor, Mun teaches an analogous art of a pouch-type secondary battery (100 in Fig. 10-14) comprising an accommodating portion (shown in annotated Mun Fig. 11 below), having a rectangular shape, in which an electrode assembly (110) is accommodated (P47-48). Mun teaches an embodiment wherein a sealing portion (sealed sides E1-E3 in Fig. 10-14) of the pouch-type secondary battery is disposed along an external surface of the accommodating portion, wherein the sealing portion is only formed on three surfaces of the accommodating portion (“the side E4 that is not sealed and folded in the pouch case may be configured to have a narrower width than the sides E1 to E3 that are sealed.” P102-105). 
Mun teaches that since the unsealed side may be shorter than the sealed side, the electrode assembly accommodated in the receiving unit can be located closer to a cooling plate ([0105]). Mun teaches an embodiment wherein the unsealed lower portion of the secondary battery is attached to the upper surface of the cooling plate with a larger area improving heat transfer efficiency (Fig. 14, P106-108).

    PNG
    media_image1.png
    378
    659
    media_image1.png
    Greyscale

Annotated Mun Fig. 11
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Mun within the battery module of modified Lee ‘565 and substituted the at least one battery cell of modified Lee ‘565 with the pouch-type secondary battery as taught by Mun in order to provide wherein the at least one battery cell comprises an accommodating portion, having a rectangular shape, in which an electrode assembly is accommodated, and a sealing portion disposed along an external surface of the accommodating portion, wherein the sealing portion is only formed on three surfaces of the accommodating portion. This modification would be made because the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20180138565 A1) (hereinafter referred to as “Lee ‘565”) in view of Kenney et al (US 20160359211 A1) in view of Mun et al (KR20160133776A using the machine English translation from Espacenet provided in the previous Office Action) as applied to claim 3, and further in view of Kim (US 20130216896 A1).
Regarding claim 5, modified Lee ‘565 is silent to the limitation wherein the sealing portion is fixed by an adhesive member, after a portion of the sealing portion is folded at least once.
In the same field of endeavor, Kim teaches that, generally, a pouch for a secondary battery has a multi-layered structure including a metal layer and insulating layers covering surfaces of the metal layer (P35). Kim teaches if edges of the pouch are not adhered to each other using a separate tape, the metal layer may be exposed to the outside, resulting in a risk of an electrical short (P35).
Kim teaches a pouch type battery (100 in Fig. 2) that includes a pouch (140 in Fig. 2) and a photocurable adhesive (150 in Figs. 2-3, P37). Kim teaches adhesion parts (140a in Fig. 1) are parts extending from the opposing edges of the pouch (P49). Kim teaches the adhesion parts are bent and fixed to the opposing sides of the pouch by the photocurable adhesive (P49). Kim 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Kim within the battery module of modified Lee ‘565 and provided the sealing portion to be fixed by an adhesive member, such as the photocurable adhesive as taught by Kim, after a portion of the sealing portion is folded at least once, as taught by Kim’s bending of the adhesion parts before fixing by the photocurable adhesive. This modification would be made with the reasonable expectation that it would allow for the successful prevention of an electrical short circuit between the at least one battery cell and other devices within the battery module. The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).   

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20180138565 A1) (hereinafter referred to as “Lee ‘565”) in view of Kenney et al (US 20160359211 A1) as applied to claim 1, further in view of King et al (US 20050047955 A1).
Regarding claim 6, Lee ‘565 teaches wherein the cooling plate (200, drawn to the first plate) can be made of aluminum. Lee’565 teaches the upper cover (700, drawn to the second plate) is made of steel, not aluminum. 
King teaches a corrosion-resistant steel includes a steel substrate with an iron-aluminum intermetallic alloyed layer in contact with the steel substrate (P14). King teaches an aluminum-magnesium-zinc molten bath can be brought into contact with a steel surface that has been 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of King within the battery module of modified Lee ‘565 and provided the second plate (upper cover) made of steel an aluminum-iron intermetallic alloy integral with the steel surface having a thickness of at least one micron to provide wherein the first plate and the second plate are formed of aluminum. This modification would be made with the expectation the second plate could retain rigidity while being able to resist corrosion by inhibiting steel electrochemical oxidation by gaseous oxidants.
Further, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20180138565 A1) (hereinafter referred to as “Lee ‘565”) in view of Kenney et al (US 20160359211 A1) as applied to claim 1, further in view of King et al (US 20050047955 A1).
Regarding claims 7 and 8, modified Lee ‘565 is silent to the limitation wherein the battery module further comprises a heat transfer member filling at least a space, among a space between the at least one battery cell and the first plate and a space between the at least one battery cell and the second plate and wherein the heat transfer member is formed of any one of a thermal grease, a thermally conductive adhesive, an epoxy resin, and a heat dissipation pad.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Okada within the battery module of modified Lee ‘565 and provided a thermal grease filling at least a space, among a space between the at least one battery cell and the first plate and a space between the at least one battery cell and the second plate with the expectation that this would allow the at least one battery cell to be stably and reliably connected to the first plate and the second plate.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20180138565 A1) (hereinafter referred to as “Lee ‘565”) in view of Kenney et al (US 20160359211 A1) as applied to claim 1, further in view of Lee et al (US 20110070474 A1) (hereinafter referred to as “Lee ‘474”).
Regarding claim 9, modified Lee 565 is silent to the limitation wherein the battery module further comprises a cooling device bonded to at least one of an external surface of the first plate and an external surface of the second plate.
Lee ‘474 teaches a heat exchange member (520 in Fig. 8) includes a bottom part (522 in Fig. 9) mounted to the top of a module case (510 in Fig. 8) such that heat dissipation members (420 in Fig. 8) are in tight contact with the bottom part, side parts (528 and 529 in Fig. 9) connected to the bottom part (P111). Lee ‘474 teaches the side parts are provided with coolant channels, and the heat exchange member further has heat dissipation fins (523 in Fig. 9, P111-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Lee ‘474 within the battery module of modified Lee ‘565 and provided a cooling device, such as the heat exchange member of Lee ‘474, bonded to at least one of an external surface of the first plate and an external surface of the second plate, with the expectation that the cooling device would allow for heat to be removed from the first or second plate with a high reliability and excellent cooling efficiency.

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20180138565 A1) (hereinafter referred to as “Lee ‘565”) in view of Kenney et al (US 20160359211 A1) as applied to claim 1, further in view of Ohta (US 20110052957 A1).
Regarding claim 10, Lee’565 discloses an insulating cover bonded to a side surface of the at least one battery cell in which the electrode lead is disposed (front cover 300 or rear cover 400 in Figs. 1-3 including an insulative coating layer, P67-69, 73-76 127-129).
However, Lee ‘565 does not disclose wherein the insulating cover comprises a through-hole through which the electrode lead passes.
Ohta teaches an assembled battery (1000 in Fig. 2) comprising two covers (201 and 202 in Fig. 2) that are disposed on opposite ends of cells (400 in Fig. 2, [0037]). Ohta teaches the cells are inserted in the insertion cavities (222 in Fig. 2 and 4) of the covers (201, 202) and are firmly held by engaging members (224 in Fig. 4, P37). Ohta teaches the covers (202 in Fig. 2 and 4) include through holes (232 in Fig. 4) through which the electrodes (401 in Fig. 4) are passed (P27). Ohta teaches that when the assembled battery is installed on the vehicle, as shown in FIG. 
Ohta further teaches that while the cylindrical cells are illustrated by way of example as the cells to be held in the above-described embodiment, the shape of the cells is not limited to the cylindrical shape (P39).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Ohta within the battery module of modified Lee ‘565 and modified the covers of Lee ‘565 such as the covers of Ohta to provide an insulative cover bonded to a side surface of the at least one battery cell in which the electrode lead is disposed, wherein the cover comprises a through-hole through which the electrode lead passes. This modification would be made with the expectation that if the battery module is mounted into a vehicle, or other moving contraption, the at least one battery cell would be prevented from rattling when vibrations occur.
The examiner notes that Ohtas’s teaching of cells being firmly held by engaging members is being considered to speak on the “bonded” limitation desired by the claim. Applicant’s instant specifications states:
 “[0092] The side cover 60 may be bonded to the first plate 50 and the second plate 40 through fixing members such as screws, bolts, or the like, but is not limited thereto.  
[0094] The insulating cover 70 may be bonded to one surface of the battery cells 10 on which the electrode leads 15 are disposed.
[0097] As the sealant 19 is inserted into the slit 74, both side surfaces of the battery cell 10 on which the first sealing portion 2021 is disposed may be fixed to the insulating cover 70. 

Therefore, due to the broad description of the term “bonded” in Applicant’s instant specification, the broadest reasonable interpretation has been used to meet the claim.

Regarding claim 12, modified Lee ‘565 meets the limitation the insulating cover comprises a protrusion (engaging member 224 in Fig. 4 of Ohta).While modified Lee ‘565 does not explicitly meet the limitation wherein the protrusion is disposed between the first plate and the electrode lead passing through the through-hole, this is merely a rearrangement of the parts disclosed by modified Lee ‘565. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have rearranged the parts of modified Lee ‘565 to provide the protrusion to be disposed between the first plate and the electrode lead passing through the through-hole in order to, for example, ensure the section of the battery cell between the first plate and electrode lead is held firmly and secured in a desired place, because the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20180138565 A1) (hereinafter referred to as “Lee ‘565”) in view of Kenney et al (US 20160359211 A1) in view of Ohta (US 20110052957 A1) as applied to claim 10, and further in view of Jeong (US 20140090780 A1).
claim 11, modified Lee ‘565 discloses wherein the at least one battery cell comprises a pouch in which an electrode assembly is accommodated (P49-51). 
However, modified Lee ‘565 does not meet the limitation wherein a sealant is disposed between the electrode lead and the pouch, and at least portion of the sealant extends outside of the pouch.
Jeong teaches a pouch type secondary battery (100 in Fig. 3) that includes a pouch (110 in Fig. 3), an electrode tab (120 in Fig. 3), a sealing part (130 in Fig. 3), a pouch sealant (131 in Fig. 3), and a tab sealant (121 in Fig. 3, P31). Jeong teaches the tab sealant is coated on a bonding surface of the electrode tab, predetermined heat and pressure are applied to both sides of the sealing part for a predetermined time, and the heat applied to the sealing part melts the pouch sealant and the tab sealant to bond the sealing part and the bonding surface of the electrode tab, thereby making it possible to close the pouch (P31). Jeong teaches after the electrode tab is heated so that the heat is supplied to the tab sealant bonding between the bonding surface of the sealing part and the electrode tab, the sealing part is sealed (P31). Jeong teaches that even though the size of the pouch increases as the current capacity of the pouch type secondary battery increases, the pressure and the time at which the sealing part is sealed can be minimized, thereby the facility cost and the sealing process time may be reduced (P31). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Jeong within the battery module of modified Lee ‘565 and substituted the pouch-type battery cell of modified Lee ‘565 with the pouch type secondary battery as taught by Jeong in order to provide wherein the at least on battery comprises a sealant disposed between the electrode lead and the pouch, at least portion of the sealant extending outside of the pouch. This modification would be made with the 
While modified Lee ‘565 does not explicitly meet the limitation wherein the insulating cover comprises a slit into which the sealant is inserted, Ohta further teaches the covers (201,202) include insertion cavities (222 in Fig. 4). Since the battery cell of modified Lee ‘565 includes the sealant between the electrode lead and the pouch, one of ordinary skill in the art would necessarily recognize that the sealant would be within the insertion cavity when the battery is inserted into the cover. Therefore, modified Lee ‘565 does disclose a slit (insertion cavity 222) into which the sealant is inserted.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Byram whose telephone number is (571)272-0690. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.G.B./Examiner, Art Unit 1729       

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729